DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 7/12/2022.
The amendments filed on 7/12/2022 have been entered. Accordingly, claims 1-19 remain pending. Claims 13-17 and 19 were withdrawn in light of the restriction (election) requirement.
The rejections of claims under 35 USC 112(b)  have been withdrawn in light of the applicant’s amendments to the claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the display an analysis result that were generated based on based on the first index value and the second index value (as claimed in claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generating analysis results and calculating values.
The limitation of generating signals, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic processing circuitry components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “generating signal” in the context of this claim encompasses the user manually manipulate and generate signals based on the previously obtained data and extract information about the signal in mind on simply by a pen and on a piece of paper.
Similarly, the limitation of calculating/generating index values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “calculating” in the context of this claim encompasses the user thinking (or simply calculate by a pen and on a piece of paper) that the properties of tissue to be determined. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the generating and calculating steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The depending claims also rejected at least for the similar reasons above and by the virtue of their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 9 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doherty et al (US20140276049, hereinafter “Doherty”).
Regarding the claims 1 and 18, Doherty teaches an analysis apparatus (the apparatus according to Figure 1a and the associated pars), comprising:
generate a harmonic signal (the harmonic signal obtained according to figure 3 and the description, paragraph 0056) based on a reception signal that is collected by an ultrasound probe (figure 1a: 14 and the associated pars), and 
generates a fundamental wave (the fundamental signal obtained according to figure 2 and the associated pars as well as [0057]) signal based on the reception signal (“a harmonic data analyzing circuit configured to receive the plurality of data sets and to extract one or more harmonic data sets including harmonic signals from the plurality of image data set” [0004]), 
the ultrasound probe (14) transmitting ultrasound to a subject (figure 1a: 30 and the associated pars), 
receiving a reflected wave of the ultrasound generated in the subject (30), and 
generating the reception signal based on the reflected wave, the harmonic signal corresponding to a harmonic component of the reflected wave (description, paragraph 0056), the fundamental wave signal corresponding to a fundamental wave component of the reflected wave (description, paragraph 0057);
calculate a first index value indicating tissue properties of the subject based on the harmonic signal (See e.g. index values as axial displacement for harmonic and the fundamentals in table I and fig. 4 for proximal wall, distal wall and the lumen which correlates to the table I. Further, the image processor 22 translates the signal values into pixel/voxel values, see the description, [0044] also see displacement values in fig. 5 and the associated pars.) and calculating a second index value indicating the tissue properties based on the fundamental wave signal (See e.g. index values as axial displacement for harmonic and the fundamentals in table I and fig. 4 for proximal wall, distal wall and the lumen which correlates to the table I. see displacement values from the fundamental wave signals [e.g. 4MHz fundamental and 8MHz fundamental along with each of their harmonics] due to the displacement and shear wave, in fig. 5 and the associated pars.); and
generate an analysis result based on the first index value (see e.g. index values as axial displacement for harmonic and the fundamentals in table I and fig. 4 for proximal wall, distal wall and the lumen which correlates to the table I. Also see the displacements values in figures 5c and 5d and the associated pars) and the second index value (see e.g. index values as axial displacement for harmonic and the fundamentals in table I and fig. 4 for proximal wall, distal wall and the lumen which correlates to the table I. Also see table I which correlates to fig. 4 and the displacements values in figures 5a and 5b and the associated pars; also see “the stiff vessel walls have uniform displacement of low magnitude (i.e., less than 1 μm) compared with the softer, surrounding tissues with higher displacements” [0070]).
a display control unit (figure 1a: the display 24 comprises a control unit) that
displays the analysis result (see the displacements values in figures 5c and 5d and the associated pars; also see the displacements values in figures 5a and 5b and the associated pars; also see “the stiff vessel walls have uniform displacement of low magnitude (i.e., less than 1 μm) compared with the softer, surrounding tissues with higher displacements” [0070]).

Regarding the claim 2, Doherty teaches the processing circuitry is further configured to: 
generate a first tissue property image corresponding to a first region in a region of interest based on the first index value (see fig. 5-8 and the associated pars); 
generate a second tissue property image corresponding to a second region in the region of interest based on the second index value (see fig. 5-8 and the associated pars), 
the second region being different from the first region (note the differences in images between the displacements due to the harmonics and the fundamental); and 
generate a third tissue property image corresponding to the region of interest as the analysis result by synthesizing the first tissue property image and the second tissue property image (“To evaluate the impact of this potential averaging effect, 8-MHz fundamental radio-frequency data was summed according to the fully sampled pulse-inversion harmonic approach to create averaged 8-MHz fundamental data” [0057]).

Regarding the claim 8, Doherty teaches wherein the processing circuitry is further configured to generate a difference image by taking a difference between the first tissue property image and the second tissue property image (see fig. 5-8 and the associated pars).

Regarding the claim 9, Doherty teaches the display of the analysis result is a simultaneous display of the third tissue property image and the difference image (see fig. 5-8 and the associated pars).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Doherty in view of Sumi et al (US20160157828, hereinafter “Sumi”).
Regarding the claim 3, Doherty teaches all the limitation of the claim except for display of a third tissue property image which is obtained by superimposing the first tissue property image and the second tissue property image.
However, in the same field of endeavor, Sumi teaches controlling the shear wave propagation direction by superposing plural shear waves generated by respective mechanical sources [0169]. The image signals or images can also be displayed via approximate interpolations on the signal processing. Also measurement data such as a displacement or a strain, a temperature etc measured on the basis of the image signals or images can also be displayed as superposed ones on the images [0507].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with display of a third tissue property image which is obtained by superimposing the first tissue property image and the second tissue property image as taught by Sumi because it helps when the objects are dynamic, real time characteristics is demanded and therefore, the beamforming is required to be completed in a short time (Sumi [0006]).

 Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty in view of Claudon et al (Advances in ultrasound, Eur Radiol (2002) 12:7–18
 hereinafter “Claudon”).
Regarding the claim 5, Doherty teaches all the claimed limitations except for generate the harmonic signal by using a second frequency filter for the fundamental wave component.
However, in the same field of endeavor, Claudon teaches separation between the fundamental and harmonic components means that the bandwidth of the transmit pulse must be limited. Receive filter can be used to filter out the pure fundamental signal and the image can then be reconstructed from the remaining harmonic signal. The harmonic filter must be matched to the harmonic band (pg. 12, right col 1st par.)
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with generate the harmonic signal by using a second frequency filter for the fundamental wave component as taught by Claudon because a tissue harmonic image contains minimal noise and clutter compared with fundamental imaging. This results in greater sensitivity of harmonic modes for lesion detection (see Claudon pg. 12, left col 1st par.)
 
Regarding the claim 6, Doherty teaches all the claimed limitations except for the first frequency filter passes a central frequency in accordance with a depth where the reflected wave is generated.
However, in the same field of endeavor, Claudon teaches the outer portion of the crystal resonates at the lowest frequency, and is focused, in both transmission and reception, at the deepest part of the image where the low frequencies also provide better penetration. The central portion is thinner, resonates at higher frequencies and focuses more superficially (pg. 11, right col 1st par.). Focusing as the harmonics are generated mainly in the centre of the beam where the acoustic pressure is maximum (pg. 12, left col 1st par.).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with the first frequency filter passes a central frequency in accordance with a depth where the reflected wave is generated as taught by Claudon because a tissue harmonic image contains minimal noise and clutter compared with fundamental imaging. This results in greater sensitivity of harmonic modes for lesion detection (see Claudon pg. 12, left col 1st par.)

Regarding the claim 7, Doherty teaches all the claimed limitations except for the inversion of the phase of the first and second ultrasound signals.
However, in the same field of endeavor, Claudon teaches Multi-pulse techniques are based on the emission of consecutive pulses of opposite phase. In the first approach, called pulse inversion (ATL-Philips) or phase inversion (Siemens), two pulses of opposite polarity are transmitted along the same line (pg. 9, left col last par.). More complex multiple-pulse techniques are now being introduced. For example, following the first two pulses of opposite phase, a third one with an inverted phase relative to the second can be used (pg. 9, right col).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with inversion of the phase of the first and second ultrasound signals as taught by Claudon because a tissue harmonic image contains minimal noise and clutter compared with fundamental imaging. This results in greater sensitivity of harmonic modes for lesion detection (see Claudon pg. 12, left col 1st par.)

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty in view of Watanabe et al (US20150164480, hereinafter “Watanabe”).
Regarding the claim 10, Doherty teaches all the claimed limitations except for a contour image showing a line representing identical arrival time of a shear wave at each location in the region of interest.
However, in the same field of endeavor, Watanabe teaches the linear image generator 172 generates linear image data representing a line on which the arrival times when the shear wave reaches individual points in the scan area are substantially the same as each other. This linear image data is information, for example, for displaying a contour line that connects the positions where the arrival times are substantially the same as each other [0066].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with identical arrival time of a shear wave as taught by Sumi because the stiffness of living tissue may not be measured accurately, for example, when displacement is caused by the subject's body movement or when the shear wave is reflected or refracted in tissue. In such a case, the stiffness image visualized by elastography is less reliable which this feature helps to improve these short comings (Watanabe [0005]).
 
Regarding the claims 11 and 12, Doherty teaches all the claimed limitations except for a simultaneous display of the third tissue property image and the contour image.
However, in the same field of endeavor, Watanabe teaches the simultaneous display of the third tissue property image and the contour image (see figs. 2-5, 8-21 and the associated pars.).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with identical arrival time of a shear wave as taught by Sumi because the stiffness of living tissue may not be measured accurately, for example, when displacement is caused by the subject's body movement or when the shear wave is reflected or refracted in tissue. In such a case, the stiffness image visualized by elastography is less reliable which this feature helps to improve these short comings (Watanabe [0005]).

Alternatively, claims 1 and 18 are also rejected under Doherty in view of Chen as shown below;
Claims 1, 4 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Doherty in view of Chen et al (Shearwave Dispersion Ultrasound Vibrometry (SDUV) for Measuring Tissue Elasticity and Viscosity, IEEE Trans Ultrason Ferroelectr Freq Control. 2009 January ; 56(1): 55–62; hereinafter “Chen”).
Regarding the claims 1 and 18, Doherty teaches an analysis apparatus (the apparatus according to Figure 1a and the associated pars), comprising:
generate a harmonic signal (the harmonic signal obtained according to figure 3 and the description, paragraph 0056) based on a reception signal that is collected by an ultrasound probe (figure 1a: 14 and the associated pars), and 
generates a fundamental wave (the fundamental signal obtained according to figure 2 and the associated pars as well as [0057]) signal based on the reception signal (“a harmonic data analyzing circuit configured to receive the plurality of data sets and to extract one or more harmonic data sets including harmonic signals from the plurality of image data set” [0004]), 
the ultrasound probe (14) transmitting ultrasound to a subject (figure 1a: 30 and the associated pars), 
receiving a reflected wave of the ultrasound generated in the subject (30), and 
generating the reception signal based on the reflected wave, the harmonic signal corresponding to a harmonic component of the reflected wave (description, paragraph 0056), the fundamental wave signal corresponding to a fundamental wave component of the reflected wave (description, paragraph 0057);
calculate a first index value indicating tissue properties of the subject based on the harmonic signal (See e.g. index values as axial displacement for harmonic and the fundamentals in table I and fig. 4 for proximal wall, distal wall and the lumen which correlates to the table I. Further, the image processor 22 translates the signal values into pixel/voxel values, see the description, [0044] also see displacement values in fig. 5 and the associated pars.) and calculating a second index value indicating the tissue properties based on the fundamental wave signal (See e.g. index values as axial displacement for harmonic and the fundamentals in table I and fig. 4 for proximal wall, distal wall and the lumen which correlates to the table I. see displacement values from the fundamental wave signals [e.g. 4MHz fundamental and 8MHz fundamental along with each of their harmonics] due to the displacement and shear wave, in fig. 5 and the associated pars.); and
generate an analysis result based on the first index value (see e.g. index values as axial displacement for harmonic and the fundamentals in table I and fig. 4 for proximal wall, distal wall and the lumen which correlates to the table I. Also see the displacements values in figures 5c and 5d and the associated pars) and the second index value (see e.g. index values as axial displacement for harmonic and the fundamentals in table I and fig. 4 for proximal wall, distal wall and the lumen which correlates to the table I. Also see table I which correlates to fig. 4 and the displacements values in figures 5a and 5b and the associated pars; also see “the stiff vessel walls have uniform displacement of low magnitude (i.e., less than 1 μm) compared with the softer, surrounding tissues with higher displacements” [0070]).
a display control unit (figure 1a: the display 24 comprises a control unit) that
displays the analysis result (see the displacements values in figures 5c and 5d and the associated pars; also see the displacements values in figures 5a and 5b and the associated pars; also see “the stiff vessel walls have uniform displacement of low magnitude (i.e., less than 1 μm) compared with the softer, surrounding tissues with higher displacements” [0070]).

Despite the above teaching, if one argues that Doherty does not point out the specifics of calculating a second index value indicating the tissue properties based on the fundamental wave signal and the displaying the analysis result based on index values, below reference clearly shows these features.
However, in the same field of endeavor, Chen teaches characterization of tissue elasticity (stiffness) and viscosity has important medical applications because these properties are closely related to pathological changes. Quantitative measurement is more suitable than qualitative measurement (i.e., mapping with a relative scale) of tissue viscoelasticity for diagnosis of diffuse diseases where abnormality is not confined to a local region and there is no normal background tissue to provide contrast. A shear wave is stimulated within the tissue by an ultrasound push beam and monitored. The phase difference of the shear wave between 2 locations along its propagation path is used to calculate shear wave speed within the tissue (abst). Fig. 6 (a) and (b) are examples of shear waves measured at 0 and 2 mm. One can clearly see the fundamental frequency (100 Hz) as well as its higher harmonics (200, 300, 400 Hz, and so on). Phase shift due to propagation is small but visible. The phases of shear waves at frequencies 100 to 400 Hz can be estimated from these vibration-time records by the Kalman filter. Fig. 6(c) demonstrates that the shear wave phase changes linearly with propagation distance for all frequencies studied. Shear wave speed, shown as circles in Fig. 6(d), are calculated using phase information at location 0 mm and 4 mm in Fig. 6(c) (see results section).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with calculating a second index value indicating the tissue properties based on the fundamental wave signal as taught by Chen because it helps to characterize the tissue elasticity (stiffness) and viscosity which is an important medical applications because these properties are closely related to pathological changes and diagnosis (abst of Chen).

Regarding the claim 4, Doherty teaches calculating second displacement caused in the subject by using phase information of the fundamental wave signal; and calculate the second index value based on the second displacement.
Doherty does not point out the specifics of calculating a second index value indicating the tissue properties based on the fundamental wave signal.
However, in the same field of endeavor, Chen teaches characterization of tissue elasticity (stiffness) and viscosity has important medical applications because these properties are closely related to pathological changes. Quantitative measurement is more suitable than qualitative measurement (i.e., mapping with a relative scale) of tissue viscoelasticity for diagnosis of diffuse diseases where abnormality is not confined to a local region and there is no normal background tissue to provide contrast. A shear wave is stimulated within the tissue by an ultrasound push beam and monitored. The phase difference of the shear wave between 2 locations along its propagation path is used to calculate shear wave speed within the tissue (abst). Fig. 6 (a) and (b) are examples of shear waves measured at 0 and 2 mm. One can clearly see the fundamental frequency (100 Hz) as well as its higher harmonics (200, 300, 400 Hz, and so on). Phase shift due to propagation is small but visible. The phases of shear waves at frequencies 100 to 400 Hz can be estimated from these vibration-time records by the Kalman filter. Fig. 6(c) demonstrates that the shear wave phase changes linearly with propagation distance for all frequencies studied. Shear wave speed, shown as circles in Fig. 6(d), are calculated using phase information at location 0 mm and 4 mm in Fig. 6(c) (see results section).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with calculating a second index value indicating the tissue properties based on the fundamental wave signal as taught by Chen because it helps to characterize the tissue elasticity (stiffness) and viscosity which is an important medical applications because these properties are closely related to pathological changes and diagnosis (abst of Chen).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Regarding the drawing objections the applicant argues the following;
Applicant respectfully traverses the objection to the drawings, as FIG. 5 as described in paragraphs [0080]-[0083] of Applicant's US patent pub. no. 2019/0261953 in fact illustrates display of an "analysis result" (elasticity) based on index values. Withdrawal of the objection is therefore believed to be in order and is respectfully requested.

The applicant points to Fig. 5 (re-produced below) and alleges that the "analysis result" (elasticity) based on index values described in paragraphs [0080]-[0083]. As can be seen in re-produced fig. 5 below, no index values are shown or even indicated. In fact there is not even any index value is shown in the figure. The applicant is reminded that under 37 CFR 1.83(a), the drawings must show every feature of the invention specified in the claims must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.

    PNG
    media_image1.png
    396
    675
    media_image1.png
    Greyscale

Therefore, the displaying an analysis result that were generated based on based on the first index value and the second index value as claimed in claim 1 must be shown.

Regarding the rejections the claims under 35 USC 101, the applicant argues the following;
… claims must be considered on the whole in the evaluation of eligibility. Here, it is inconceivable that the operation to "generate a harmonic signal based on a reception signal that is collected by an ultrasound probe, and generate a fundamental wave signal based on the reception signal ..." can "practically" be performed in the mind, as indicated in the Office Action. Generation of index signals and display of an analysis result based on the index signals is also an impossibility in regard to it the finding that the claimed invention can "practically" be performed in the mind. On that basis alone, Applicant considers the §101 rejection to be in error.

It is noted that there is nothing in the claims to indicate or positively recite that the operation to "generate a harmonic signal based on a reception signal that is collected by an ultrasound probe, and generate a fundamental wave signal based on the reception signal ...".In other words, the claims do not positively recite the collection of data by an ultrasound probe (which may be practical). All the claim states is that generate a harmonic signal where the signal could be collected previously and store or even written on a piece of paper or even merely stated orally since the size of the data is not even mentioned in claims. Generating a harmonic signal may be based on a very small size data which would make it fairly simple to perform.

The applicant further argues the following;
In Alice, the Court applied a two-step framework for analyzing whether claims are patent eligible. First, we determine whether the claim at issue is "directed to" a judicial exception, such as an abstract idea. Alice, 134 S. Ct. at 2355. Mathematical formulas are a type of abstract idea. Gottschalk v. Benson, 409 U.S. 63, 64 (1972) ("Benson"). The abstract idea exception prevents patenting a result where "it matters not by what process or machinery the result is accomplished." O'Reilly v. Morse, 56 U.S. 62, 113 (1854). We do not assume that such claims are directed to patent ineligible subject matter because "all inventions at some level embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas." Mayo Collaborative Servs. v. 
Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012) ("Mayo"); see also In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016) ("TLI Commc'ns"). Instead, "the claims are considered in their entirety to ascertain whether their character as a whole is directed to excluded subject matter." Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015). If the claims are not directed to an abstract idea, the inquiry ends. If the claims are "directed to" an abstract idea, then the inquiry proceeds to the second step of the Alice framework. 
In step two we consider whether the claims contain an "inventive concept" sufficient to "transform the nature of the claim into a patent-eligible application." Alice, 134 S. Ct. at 2355 (quotation omitted). To do so we look to both the claim as a whole and the individual claim elements to determine whether the claims contain "an element or combination of elements that is 'sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself."' Id. (quoting Mayo, 132 S. Ct. at 1294) (alteration in original). (emphasis in bold added) 
In the PTO's November 2, 2016 memorandum on "Recent Subject Matter Eligibility Decisions," the PTO discussed at length McRO, and summarizes the holding and analysis in McRo as follows: 
In McRO, the Federal Circuit held the claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules patent eligible under 35 U.S.C. § 101, because they were not directed to an abstract idea (Step 2A of the USPTO's SME guidance). The basis for the McRO court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas. 
As part of its analysis, the McRO court examined the specification, which described the claimed invention as improving computer animation through the use of specific rules, rather than human artists, to set morph weights (relating to facial expressions as an animated character speaks) and transition parameters between phonemes (relating to sounds made when speaking). As explained in the specification, human artists did not use the claimed rules, and instead relied on subjective determinations to set the morph weights and manipulate the animated face to match pronounced phonemes. The McRO court thus relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an abstract idea. 
The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process. (emphasis in bold added) 
When "the claims are considered in their entirety to ascertain whether their character as a whole is directed to excluded subject matter," as required in McRO, it is seen that Claim 1 is completely analogous to McRO, in terms of the creation and display of analysis results that previously were not automated and which indeed reflect "improvements in computer animation instead of an abstract idea." 
Accordingly, withdrawal of the outstanding §101 rejection is believed to be in order and is respectfully requested.

The framework for the 35 USC 101 as argued by the applicant is clearly detailed in rejections and works out the two step framework. In summary however, as for step I, the claims are directed to machine and process. As for step 2A, the claims recite abstract ideas of calculate indexes and generate analysis result based on those indexes. When the claims interpreted under its broadest reasonable interpretation (and again this is not the broadest POSSIBLE interpretation since the claims are written VERY BROADLY that causes broad interpretation), covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claims do not recite a positive recitation of collecting those ultrasound signal. Rather the claim merely states generate harmonic signal from signals. In particular, the claim only recites one additional element – using a processor to perform both the generating and calculating steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding the rejections the claims under 35 USC 102, the applicant argues the following;
Applicant further respectfully traverses the §§102/103 grounds for rejection on the basis that Doherty does not disclose or suggest the claimed features. In particular, Doherty in paragraph [0056] describes that harmonic data having 8 MHz as a main component is generated from data of 4 MHz, and in paragraph [0057] describes that averaged fundamental data is generated from fundamental data of 8 MHz. According to these paragraphs, the received data used to generate the harmonic data differs from that used to generate the fundamental data. 
In contrast, a fundamental wave signal and a harmonic signal in the present invention are generated from the same "reception signal". 
The Office Action finds that the analysis result of Claim 1 disclosed in FIG. 5 of Doherty. Applicant respectfully disagrees as FIG. 5 of Doherty merely shows data of each of the first index value and the second index value. Therefore, Doherty does not disclose "generate an analysis result based on the first index value and the second index value." Accordingly, in view of the present amendment and in light of the above comments, Applicant respectfully submits that the pending claims patentably distinguish over Doherty as well as the cited secondary references which are not believed to cure the deficiencies of Doherty. The outstanding §§102/103 grounds for rejection are therefore also believed to have been overcome, and withdrawal thereof is respectfully requested.

It is initially noted that contrary to the applicant’s assertion of Doherty specifically teaches “the echoes received using this pulse sequence, including: 
1) 4-MHz fundamental, 
2) filtered harmonic, and 
3) pulse-inversion harmonic, all from the first portion of the sequence, and 
4) 8-MHz fundamental data from the second portion of the sequence.” (see [0051]). 
Doherty further teaches “[0055]…To create the fully sampled 4-MHz fundamental data, the returned echoes of alternating polarity were separately tracked with respect to their own reference pulses, and then combined. [0056] The harmonic components of the received radio-frequency data were obtained using both the filtered and pulse-inversion approaches…”
In addition, Doherty specifically teaches “the 4-MHz fundamental, filtered harmonic, and pulse-inversion harmonic images were created from the same radio-frequency data” (see [0086]).
Therefore, it is believed that the Doherty teaches all the limitations of the claims and the rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SERKAN AKAR/           Primary Examiner, Art Unit 3793